Title: To James Madison from Marinus Willett, 3 December 1813
From: Willett, Marinus
To: Madison, James


        
          Dear Sir
          New York December 3d. 1813
        
        I request your patience to the talk of a man of three score & thirteen. The failure of the expedition of General Wilkinson affords as much exultation to the Malcontents in our Country as it has produced mortification to our friends. That the want of success has in some measure been oweing to the want of foresight is evident. Measures to prevent the rear of the army from being harrased in decending the river appears not to have been thought off. This obstacle might easily have been prevented, Comodore Chancey having command of the Lake the motions of the enemy might have been watched and Counteracted by detached Gun boats from his fleet. It is not however by repeating grievances that difficulties are to be surmounted. The short road to peace is a vigorous war. I think if Congress was to appoint a war committe it might be usefull, And should such committe be appointed I am satisfied Colonel Smith would be a usefull member. I know he has become an advocate for the war. Great exertions are required, If proper measures are adopted and well executed we may have a force at Quebeck sufficient to Invest that place before reinforcments can arrive there. Dont be displeased at my suggesting measures necessary for the success of the project. A force to be provoided [sic] by the first of April to ensure the controle of Lakes George & Ontario. The best

way to effect this is to Contract for compleating as many vessels & indeed more than may be deemed sufficient to insure the object and be sure to have seamen ready to man them by the first of april. The army must be augmented, recruits forwarded as fast as they are raised. The driling and disciplining will progress more advantageously with the army than otherwise, But there should be as little leave of absence for the officers as possible. Their presence attention and diligence are exceedingly important. The clause in our law to prevent inlisting miners without the consent of their Parents Gardians or Masters should be abolished. Young men from sixteen to twenty one years make the best soldiers. My first Campaign was in the year 1758 when I was between 17 & 18 years old. The Ligeslature of this Colony being urged to exert themselves gave a large bounty and inflicted a penalty of Fifty pounds upon any person who should discourage any one from enlisting. The regiment was composed principal of young men and they made good Soldiers. I entered a volunteer and soon after the Defeat at Tic[o]nderoga received a Commission of Lieutenant. I was afterwards with General Bradstreet at the taking Fort Fontainack. It was a severe Campaign and tho it was the first of my leaving a comfortable home encountered the fatigues with great chearfulness and spirit. I mention this in favour of the assertion that young men do best for soldiers. They general fight the best. Who can read the names of Crogan & Perry without being charmed, for tho Perrys Victory was the most briliant—the perserverance fortitude and firmness of Crogans defence of his garrison has been seldom equaled. I wish all our old officers would go home or be confined to garrison duty. It must be an extrodinary old man who can encounter the Hardships and perform the duties of an active Campaign. I have been told General Hampton is such a man, If he is I should have no objection to his remaining with the army. His views of remaining in the army must be purly patriotic—if it is true as has been asserted that he receives no advantage from his pay. It is to be wished that the old Gentlemen retire and make room for the young blood of our Country to shew itself. If the recruiting is properly encouraged and prosecuted, and due attention given to ensure the command of the Lakes, I am inclined to think that the disapointment of the army in not geting to Montreal will be rather usefull than otherwise as they may be as comfortably quartered in Huts as in any other Barraks, and in less danger of dissipation than they would be in a popolis town, and more likely to improve in discipline. I have no hesitation in prefering the quartering troops in a Wood in huts of their own making to any other mode whatever. The advantage of snow shoes in marching where the snow is deep render it advisable that the army be supplyed with them and practice marching on them during the winter in reconitering and scouting parties they stand in great need of them—as troops who have them will have great advantage of those who have not. I

have marched sixteen miles in four hours on snow shoes without make[ing] a single halt.
        Do My Dear Sir excuse this address caused solely by the desire of rendering some service to a Country & Cause which is very dear to Sir, Your most obedient humble servant
        
          Marinus Willett
        
      